DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11 drawn to an energy storage device comprising a first electrode which is a Si-based anode and an electrolyte comprising an alkoxyethane based compound comprising DME, a linear carbonate comprising EMC. a cyclic carbonate which is fluorine comprising FEC and a lithium salt comprising LiPF6 in the reply filed on 7-11-2011 is acknowledged.  
          The requirement is still deemed proper and is therefore made FINAL.           In the amendment filed 11-14-2022, an alkoxyethane based compound comprising DME was removed. Therefore, an energy storage device comprising a first electrode which is a Si-based anode and an electrolyte comprising an alkoxyethane based compound comprising 1,1,2-trimethoxyethane (1,1,2-TME), a linear carbonate comprising DMC, a cyclic carbonate which is fluorine comprising FEC and a lithium salt comprising LiPF6 was searched.

Claims 12, 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7-11-2022.
                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. [(US 2019/0123390) or (US 10,854,923)] in view of Fong et al. (US 5,069,683) or Jinno et al. (JP 10-12275, machine translation).
Xu et al. ‘390 teaches on pages 8, 11-13, [0157, 0186-0187 and 0198], a battery comprising a separator, an anode comprising carbon and/or silicon-based anode and an electrolyte comprising a lithium salt comprising LiFSI, TEPa and can further comprise a cosolvent comprising DMC, DMV, EC, FEC, VC or combination thereof. Xu et al. ‘923 teaches in claim 1, a battery comprising a cathode, an anode comprising at least 70 wt % silicon or at least 70 wt % of a combination of carbonate and silicon and an electrolyte comprising an alkali metal salt, a solvent comprising at least 5 wt % of a flame-retardant compound and a diluent. Xu et al. teaches in claim 2, wherein the solvent further comprises a cosolvent comprises a carbonate, an ether, or any combinations thereof; teaches in claim 4, wherein the active salt comprises LiFSI, LiPF6, LiBF4, Li AsF6, LiClO4, etc. and wherein the cosolvent comprises ethylene carbonate (EC), propylene carbonate (PC), fluoroethylene carbonate (FEC) difluoroethylene carbonate (DFEC), trifluoroethylene carbonate (TFEC), vinylene carbonate (VC) [teaching a cyclic carbonate of claim 7 and a fluorine containing cited in claim 8], dimethyl carbonate (DMC), ethyl methyl carbonate (EMC), diethyl carbonate (DEC) [teaching a linear carbonate], etc. or any combinations thereof and teaches in claims 9-10, wherein the cosolvent is present in the electrolyte in an amount of from 0.1-80 weight percent and comprises EC, VC, FEC, DMC, 1, 2-dimethoxyethane (DME) or any combination thereof.  Xu et al. teaches in [0157, 0169, 0182, 0201 and 0208-0212], the battery comprising a separator.          Xu et al. discloses the claimed invention teaching a Si-based negative electrode; a cathode, a separator and an electrolyte comprising a lithium salt and 0.1-80 wt % of 1,2-dimethoxyethane (DME), DMC, FEC but does not specifically teaching that the electrolyte solution comprises 0.1-40% by weight of 1,2-dimethoxyethane, DMC and 5-40% by weight of FEC are present in the electrolyte solution.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alkoxyethane based compound; a linear carbonate DMC and a cyclic carbonate FEC in the electrolyte solution taught by Xu et al. because it is prima facie obvious to combine compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.1-40% by weight of 1,2-dimethoxyethane and 5-40% by weight of FEC, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to 0.1-40% by weight of 1,2-dimethoxyethane and 5-40% by weight of FEC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
         Xu et al. discloses the claimed invention as explained above but does not specifically teaching that alkoxy ethylene based compound comprises 1,1,2-trimethoxyethane (1,1,2-TME) instead of 1,2-dimethoxyethane.          Fong et al. teaches an electrolyte comprising PC EC or mixtures thereof and other solvents such as monoglyme [1, 2-dimethoxyethane], dimethoxyethane, trimethoxyethane, etc. with suitable electrolyte salts such as LiAsF6, LiPF6, LiClO4, LiBF4, etc.
         Jinno et al. teaches in [0050-0055], that 1,2-dimethoxyethane (DME) or 1,1,2-trimethoxyethane (1,1,2-TME) can be used in the solvent.
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use trimethoxyethane or 1,1,2-trimethoxyethane (1,1,2-TME) instead of 1,2-dimethoxyethane (DME) as the alkoxyethane solvent because Fong et al. and Jinno et al. teaches that these alkoxyethane solvents can be used in the electrolyte as explained above and one would expect therefore that these alkoxyethane based solvents would function in a similar way and give similar results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727